This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 SANDRA MONTAÑO,

 3          Plaintiff-Appellee,

 4 v.                                                                                   No. 31,991

 5 GLORIA BACA-LUCERO
 6 and MARY ANN BACA-LUCERO,

 7          Defendants-Appellants.

 8 APPEAL FROM THE DISTRICT COURT OF TAOS COUNTY
 9 Eugenio S. Mathis, District Judge

10 Carol A. Neelley
11 Taos, NM

12 for Appellee

13   Wray & Girard, P.C.
14   Katherine Wray
15   Duff Westbrook
16   Albuquerque, NM

17 for Appellants

18                                 MEMORANDUM OPINION

19 VIGIL, Judge.
1       Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired.

4       AFFIRMED.

5       IT IS SO ORDERED.

6                                              _______________________________
7                                              MICHAEL E. VIGIL, Judge


8 WE CONCUR:



 9 _________________________________
10 JONATHAN B. SUTIN, Judge



11 _________________________________
12 J. MILES HANISEE, Judge




                                           2